Exhibit 10(49)

American International Group, Inc.
2005 Senior Partners Plan
(Amended and Restated Effective December 31, 2008)
1. Purpose
     The Compensation and Management Resources Committee of the Board of
Directors (the "Committee”) of American International Group, Inc. (“AIG”) has
determined that certain key employees of AIG and its subsidiaries (together, the
“Employer”) contribute substantially to the long-term growth and profitability
of AIG. AIG has created this AIG 2005 Senior Partners Plan (this “Plan”) to
reward these individuals and to provide incentives for their continued
contribution to the long-term performance of AIG.
2. SPUs and Participants

  A.   2005 Senior Partner Units. Senior Partner Units (“SPUs”) issued under
this Plan will entitle holders to receive cash distributions from AIG, subject
to the terms and conditions of this Plan.     B.   Participants. The Committee
will determine (1) the key employees of the Employer who will be awarded SPUs
under this Plan (the “Participants”) and (2) the number of SPUs held by each
Participant. It is expected that no SPUs will be awarded under this Plan after
December 31, 2005.     C.   Maximum Number of SPUs. A maximum of 30,000 SPUs may
be awarded.

3. Value Amount per SPU
     Each SPU will entitle a Participant to receive a cash distribution of
$2,200 (the “2005 SPU Value Amount”) from AIG, subject to the terms and
conditions of this Plan.
4. Vesting and Payouts of 2005 SPU Value Amount

  A.   General. The 2005 SPU Value Amount of each SPU will be paid out to
Participants in cash promptly after January 1, 2011 (the “Scheduled Payment
Date”), but no later than the end of 2011. Except as provided in Sections 4B and
6A, if a Participant’s employment with the Employer is terminated for any
reason, the Participant’s rights in respect of any 2005 SPU Value Amount that
would be payable on the Scheduled Payment Date will be forfeited and terminate.
Notwithstanding the foregoing, if a Scheduled Payment Date occurs at a time when
a Participant is considered by AIG to be one of its “covered employees” within
the meaning of Section 162(m) of the U.S. Internal Revenue Code of 1986, as
amended (the “Code”), then, unless the Committee determines

 



--------------------------------------------------------------------------------



 



      otherwise, payout of the Weighted-Average SPU Value in respect of such
Scheduled Payment Date may be deferred by the Employer under the circumstances
described in Section 409A until the earliest date that the Employer reasonably
anticipates that the deduction or payment will not be limited or eliminated.

  B.   Death, Disability or Retirement after Age 65. If a Participant dies,
becomes subject to Disability or terminates employment by means of retirement at
or after age 65 (“Retires”), in each case while actively employed by the
Employer, any remaining unpaid 2005 SPU Value Amount will be paid to the
Participant or his/her estate or guardian, as the case may be, promptly after
the date of such event, but no later than 90 days after such event (in the case
of death or Disability) or the end of the calendar year in which such event
falls (in the case of Retirement), as applicable. For this purpose, “Disability”
means a period of medically determined physical or mental impairment that is
expected to result in death or last for a period of not less than 36 months
during which a Participant qualifies for income replacement benefits under the
Employer’s long-term disability plan for at least six months, or, if a
Participant does not participate in such a plan, a period of disability during
which the Participant is unable to engage in any substantial gainful activity by
reason of any medically determined physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 36 months.     C.   Election to Delay Payment. The Committee
may, in its sole discretion, determine to defer payment of the 2005 SPU Value
Amount or permit a Participant to elect to defer payment of the 2005 SPU Value
Amount, in each case in a manner that conforms to the requirements of
Section 409A(a)(4) of the Code.

5. Dividend-Related Payments

  A.   General. Beginning in 2006, each Participant will be paid a cash
dividend-related amount on March 31, June 30, September 30 and December 31 based
upon their unpaid 2005 SPU Value Amount. The quarterly dividend-related payment
for each Participant will equal (1) his or her aggregate unpaid 2005 SPU Value
Amount at the beginning of the quarter multiplied by (2) the total cash
dividends AIG pays on its common stock during the quarter divided by (3) the
Adjusted Book Value at the beginning of the quarter.     B.   Definitions.
“Adjusted Book Value” means, for any date, the total AIG shareholders’ equity as
of the date minus Accumulated Other Comprehensive Income (or plus Accumulated
Other Comprehensive Loss) as of such date (as reported in AIG’s Consolidated
Statement of Shareholders’ Equity) with such adjustments as the Committee may
make in its sole discretion.

2



--------------------------------------------------------------------------------



 



  C.   Termination of Employment. If a Participant’s employment with the
Employer is terminated for any reason, the Participant’s rights to receive any
further dividend-related payment will terminate.

6. Administration of this Plan

  A.   General. This Plan will be administered by the Committee. Actions of the
Committee may be taken by the vote of a majority of its members. The Committee
may allocate among its members and delegate to any person who is not a member of
the Committee any of its administrative responsibilities. The Committee will
have power to interpret this Plan, to make regulations for carrying out its
purpose and to make all other determinations in connection with its
administration (including, without limitation, whether a Participant has become
subject to Disability), all of which will, unless otherwise determined by the
Committee, be final, binding and conclusive. In addition, the Committee may, in
its sole discretion, reinstate any SPUs, 2005 SPU Value Amounts or
dividend-related payments that would otherwise have been terminated and
forfeited because of a Participant’s termination of employment, if the
Participant complies with any covenants, agreements or conditions that the
Committee may impose; provided, however, that any such payments will not be paid
until the scheduled times set forth in this Plan.     B.   Non-Uniform
Determinations. The Committee’s determinations under this Plan need not be
uniform and may be made by it selectively among persons who receive, or are
eligible to receive, SPUs under this Plan (whether or not such persons are
similarly situated). Without limiting the generality of the foregoing, the
Committee will be entitled, among other things, to make non-uniform and
selective determinations as to the persons to become Participants.     C.  
Determination of Employment. The Committee will have the right to determine
itself with respect to any Participant the commencement date of the
Participant’s employment with the Employer solely for purposes of this Plan,
separate and apart from any determination as may be made by AIG or its
subsidiaries with respect to the individual’s employment.     D.   Amendments.
The Committee will have the power to amend this Plan in any manner and at any
time, including in a manner adverse to the rights of the Participants; provided
that, notwithstanding the foregoing, the Committee may not accelerate or
postpone any payment to a Participant to occur at a time other than the time
provided for in this Plan.     E.   No Liability. No member of the Board of
Directors of AIG or the Committee or any employee of the Employer (each, a
“Covered Person”) will have any liability to any person (including any
Participant) for any action taken or omitted to be taken or any determination
made in good faith with respect to this Plan or any Participant’s participation
in it. Each Covered Person will be

3



--------------------------------------------------------------------------------



 



      indemnified and held harmless by AIG against and from any loss, cost,
liability, or expense (including attorneys’ fees) that may be imposed upon or
incurred by such Covered Person in connection with or resulting from any action,
suit or proceeding to which such Covered Person may be a party or in which such
Covered Person may be involved by reason of any action taken or omitted to be
taken under this Plan and against and from any and all amounts paid by such
Covered Person, with AIG’s approval, in settlement thereof, or paid by such
Covered Person in satisfaction of any judgment in any such action, suit or
proceeding against such Covered Person, provided that AIG will have the right,
at its own expense, to assume and defend any such action, suit or proceeding
and, once AIG gives notice of its intent to assume the defense, AIG will have
sole control over such defense with counsel of AIG’s choice. To the extent any
taxable expense reimbursement under this paragraph is subject to Section 409A,
(x) the amount thereof eligible in one taxable year shall not affect the amount
eligible in any other taxable year; (y) in no event shall any expenses be
reimbursed after the last day of the taxable year following the taxable year in
which the Covered Person incurred such expenses; and (z) in no event shall any
right to reimbursement be subject to liquidation or exchange for another
benefit. The foregoing right of indemnification will not be available to a
Covered Person to the extent that a court of competent jurisdiction in a final
judgment or other final adjudication, in either case, not subject to further
appeal, determines that the acts or omissions of such Covered Person giving rise
to the indemnification claim resulted from such Covered Person’s bad faith,
fraud or willful misconduct. The foregoing right of indemnification will not be
exclusive of any other rights of indemnification to which Covered Persons may be
entitled under AIG’s Restated Certificate of Incorporation or Bylaws, as a
matter of law, or otherwise, or any other power that AIG may have to indemnify
such persons or hold them harmless.     F.   Other. In furtherance of AIG’s
policies, notwithstanding Section 2, if any Participant is a shareholder in C.V.
Starr & Co., Inc. on March 31, 2006, such person will cease to be a Participant,
his or her SPUs will be forfeited and terminate and he or she will have no
rights under this Plan (in each case, unless the Committee determines
otherwise).

7. General Rules

  A.   No Funding. AIG will be under no obligation to fund or set aside amounts
to pay obligations under this Plan. Participants will have no rights to the 2005
SPU Value Amount other than as a general unsecured creditor of AIG.     B.   Tax
Withholding. As a condition to the payment of any amount under this Plan or in
connection with any other event that gives rise to a federal or other
governmental tax withholding obligation (1) AIG may deduct or withhold (or cause
to be deducted or withheld) from any payment to a Participant whether or not
pursuant to this Plan or (2) the Committee will be entitled to require that the
Participant remit

4



--------------------------------------------------------------------------------



 



      cash to AIG (through payroll deduction or otherwise), in each case, in an
amount sufficient in the opinion of AIG to satisfy such withholding obligation.

  C.   No Rights to Other Payments. The provisions of this Plan provide no right
or eligibility to a Participant to any other payouts from AIG or its
subsidiaries under any other alternative plans, schemes, arrangements or
contracts AIG may have with any employees or group of employees of AIG or its
subsidiaries.     D.   No Effect on Benefits. Grants and payments under this
Plan will constitute a special discretionary incentive payment to the
Participants and will not be required to be taken into account in computing the
amount of salary or compensation of the Participants for the purpose of
determining any contributions to or any benefits under any pension, retirement,
profit-sharing, bonus, life insurance, severance or other benefit plan of the
Employer or under any agreement with the Participant, unless the Employer
specifically provides otherwise.     E.   Section 409A.

  (1)   SPUs are intended to provide payments that are “deferred compensation”
subject to Section 409A, and this Plan is intended to, and will be interpreted,
administered and construed to, comply with Section 409A with respect to the
SPUs. For this purpose, “Section 409A” means Section 409A of the Code, including
any amendments or successor provisions to that section, and any regulations and
other administrative guidance thereunder, in each case as they may be from time
to time amended or interpreted through further administrative guidance. The
Committee will have full authority to give effect to the intent of this
Section 7E.     (2)   Without limiting the generality of Section 7E(1), (a)
references to the termination of a Participant’s employment with respect to SPUs
will mean the Participant’s separation from service with the Employer within the
meaning of Section 409A, and (b) the right to dividend-related payments pursuant
to Section 5 will be treated separately from the right to payment of the 2005
SPU Value Amount for all purposes of Section 409A.     (3)   Any payment to be
made under the SPUs in connection with termination of a Participant’s employment
(and any other payment under this Plan) that would be subject to the limitations
in Section 409A(a)(2)(b) of the Code will be delayed until six months after
termination of the Participant’s employment (or earlier death) in accordance
with the requirements of Section 409A.

5



--------------------------------------------------------------------------------



 



  (4)   Each payment under the SPUs will be treated as a separate payment for
purposes of Section 409A.

  F.   Severability. If any of the provisions of this Plan is finally held to be
invalid, illegal or unenforceable (whether in whole or in part), such provision
will be deemed modified to the extent, but only to the extent, of such
invalidity, illegality or unenforceability and the remaining provisions will not
be affected thereby; provided that if any of such provisions is finally held to
be invalid, illegal, or unenforceable because it exceeds the maximum scope
determined to be acceptable to permit such provision to be enforceable, such
provision will be deemed to be modified to the minimum extent necessary to
modify such scope in order to make such provision enforceable hereunder.     G.
  Entire Agreement. This Plan contains the entire agreement of the parties with
respect to the subject matter thereof and supersedes all prior agreements,
promises, covenants, arrangements, communications, representations and
warranties between them, whether written or oral with respect to the subject
matter thereof.     H.   Waiver of Claims. Each Participant recognizes and
agrees that prior to being selected by the Committee to receive a SPU he or she
has no right to any benefits under this Plan. Accordingly, in consideration of
the Participant’s receipt of any SPU hereunder, he or she expressly waives any
right to contest the amount of any SPU, the terms of this Plan, any
determination, action or omission hereunder by the Committee or AIG or any
amendment to this Plan.     I.   No Third Party Beneficiaries. Except as
expressly provided therein, this Plan will not confer on any person other than
AIG and the Participant any rights or remedies thereunder. The exculpation and
indemnification provisions of Section 6E will inure to the benefit of a Covered
Person’s estate and beneficiaries and legatees.     J.   AIG’s Successors and
Assigns. The terms of this Plan will be binding upon and inure to the benefit of
AIG and its successors and assigns.     K.   Nonassignability. The SPUs, 2005
SPU Value Amounts and dividend-related payments will not be assignable,
transferable, pledged, hedged or in any manner alienated, whether by operation
of law or otherwise, except as a result of death or incapacity where such rights
are passed pursuant to a will or by operation of law. The Committee may in its
sole discretion acknowledge the written direction by a Participant to transfer
his/her SPUs under this Plan to a revocable grantor trust in such form and on
such conditions as the Committee may require in its sole discretion. Any
assignment, transfer, pledge, or other disposition in violation of the
provisions of this Section 7K will be null and void and any SPUs which are
hedged in any manner will immediately be forfeited.

6



--------------------------------------------------------------------------------



 



  L.   Right to Discharge. Nothing contained in this Plan or in any SPU will
confer on any Participant any right to be continued in the employ of the
Employer or to be included in any future plans of a similar nature.     M.  
Consent. If the Committee will at any time determine that any consent (as
hereinafter defined) is necessary or desirable as a condition of, or in
connection with, the granting of any SPUs, determination of the 2005 SPU Value
Amount or the payment of any amount under this Plan, or the taking of any other
action thereunder (each such action, a “plan action”), then such plan action
will not be taken, in whole or in part, unless and until such consent will have
been effected or obtained to the full satisfaction of the Committee. The term
“consent” as used in this Section 7M includes (1) any and all listings,
registrations or qualifications in respect thereof upon any securities exchange
or under any federal, state, or local law, or law, rule or regulation of a
jurisdiction outside the United States, (2) any other matter, which the
Committee may deem necessary or desirable to comply with the terms of any such
listing, registration or qualification or to obtain an exemption from the
requirement that any such listing, qualification or registration be made,
(3) any and all other consents, clearances and approvals in respect of a plan
action by any governmental or other regulatory body or any stock exchange or
self-regulatory agency and (4) any and all consents required by the Committee;
provided that if such consent has not been so effected or obtained as of the
latest date provided by this Plan for payment of such amount and further delay
is not permitted in accordance with the requirements of Section 409A, such
amount will be forfeited and terminate notwithstanding any prior earning or
vesting.     N.   Adoption. This Plan was adopted on December 14, 2005 by the
Committee. This Plan was amended and restated by the Committee on November 11,
2008.

8. Disputes

  A.   Governing Law. This Plan will be governed by and construed in accordance
with the laws of the State of New York, without regard to principles of conflict
of laws.     B.   Arbitration. Subject to the provisions of this Section 8, any
dispute, controversy or claim between AIG and a Participant, arising out of or
relating to or concerning this Plan or any SPU, will be finally settled by
arbitration in New York City before, and in accordance with the rules then
obtaining of, the New York Stock Exchange, Inc. (the “NYSE”) or, if the NYSE
declines to arbitrate the matter (or if the matter otherwise is not arbitrable
by it), the American Arbitration Association (the “AAA”) in accordance with the
commercial arbitration rules of the AAA. Prior to arbitration, all claims
maintained by a Participant must first be submitted to the Committee in
accordance with claims procedures determined by the Committee.

7



--------------------------------------------------------------------------------



 



  C.   Jurisdiction. AIG and each Participant hereby irrevocably submit to the
exclusive jurisdiction of a state or federal court of appropriate jurisdiction
located in the Borough of Manhattan, the City of New York over any suit, action
or proceeding arising out of or relating to or concerning this Plan or any SPU
that is not otherwise arbitrated or resolved according to Section 8B. AIG and
each Participant acknowledge that the forum designated by this Section has a
reasonable relation to this Plan and to such Participant’s relationship with
AIG.     D.   Waiver. AIG and each Participant waive, to the fullest extent
permitted by applicable law, any objection which AIG and such Participant now or
hereafter may have to personal jurisdiction or to the laying of venue of any
such suit, action or proceeding in any court referred to in Section 8C. AIG and
each Participant undertake not to commence any action, suit or proceeding
arising out of or relating to or concerning this Plan or any SPU in any forum
other than a forum described in Section 8C.     E.   Service of Process. Each
Participant irrevocably appoints the Secretary of AIG at 70 Pine Street, New
York, New York 10270, U.S.A. as his or her agent for service of process in
connection with any action, suit or proceeding arising out of or relating to or
concerning this Plan or any SPU that is not otherwise arbitrated or resolved
according to Section 8A. The Secretary will promptly advise the Participant of
any such service of process.     F.   Confidentiality. Each Participant must
keep confidential any information concerning any grant made under this Plan and
any dispute, controversy or claim relating to this Plan, except that a
Participant may disclose information concerning a dispute or claim to the court
that is considering such dispute or to such Participant’s legal counsel
(provided that such counsel agrees not to disclose any such information other
than as necessary to the prosecution or defense of the dispute).

9. Term of Plan
     This Plan will continue until suspended or terminated by the Committee in
its sole discretion. Any termination of this Plan will be done in a manner that
the Committee determines complies with Section 409A.

8